Cooley, J.
Action of ejectment. Both parties claim title through one John Fitzgerald; the plaintiffs by purchase on the foreclosure of a mortgage given by him, and the defendant by sheriff’s deed on an execution sale. The case was tried by the circuit judge without a jury. The record shows no finding of facts by the judge, but there is a recital that the parties respectively proved certain things, supposed to be sufficient to establish their case or defense. No exceptions to rulings of the judge appear. The only finding of any sort which appears is that the “said circuit judge decided said cause in favor of the said plaintiffs, and rendered a judgment in their favor that they recover of *643•the defendant the possession of the said premises.” The ■defendant brings the judgment here on case made.
It is manifest that this is nothing but a case made for .review upon the facts; and of such a case the statutes do not give us jurisdiction. It is true, we may infer from the record that the case in the court below turned upon a certain question of law; but that is true of most cases as they •stand upon the facts. If the inference were irresistible,' it would not help the party complaining of the judgment; he must come here with exceptions to rulings upon points of law, or upon findings of fact which he claims do not support •the judgment.
The case must be dismissed.
The other Justices concurred.